Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Applicant’s amendments incorporated the requested suggestion, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Knitt (US20190248367A1), and further in view of Tetsuka (US10569756B2).
Regarding claim 1, Knitt teaches; 
A straddle type vehicle (taught as a motorcycle, element 10) having a following cruise function for performing following cruise to follow one of a plurality of preceding vehicles sensed (taught as adaptive cruise control, element 20), at least one of the preceding vehicle including a vehicle driving on a lane next to a lane on which the straddle type vehicle is driving (shown in an example of locking onto a motorcycle in a neighboring lane in Fig 8b), the straddle type vehicle comprising: 
a displaying section (taught as a display device, element 230, paragraph 0024) displaying information of the preceding vehicle (taught as displaying an object position, paragraph 0053) in corresponding ones of a plurality of display frames arranged along at a plurality of display positions aligned in a vehicle width direction of the straddle type vehicle (taught as displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning, such as an object, element 1510, shown in Fig 15, which indicates multiple positions to display an object in a width direction, where the bracketed position would be analogous to a frame. In another embodiment, the graphical user interface displays an entire screen that isn’t segmented, representing the field around the motorcycle, paragraph 0046, fig 8a); and 
including a selection of (taught as a display device program where the rider selects an object for locking, paragraph 0030), as a following target, one of the preceding vehicle displayed in the display frames (taught as selecting an object to lock onto, paragraph 0030) instructing the straddle type vehicle (taught as using an input device, such as a joystick or button, for locking on, paragraph 0030), wherein, when at least one of a radar and a camera senses a plurality of preceding vehicles in one of a plurality of sections of an angle of a scanning range of the at least one of the radar and the camera (taught as detecting one or more vehicles. step 404, Fig 4, paragraph 0030, which uses transceivers including radar, paragraph 0025, and a camera, paragraph 0028), and
a respective one of the preceding vehicles is selected as the following target by the driver by selecting the preceding vehicle information of a respective one of the display frames (taught as displaying relative locations of objects relative for locking, step 406 Fig 4, and selecting an object for locking, paragraph 0030), 
a preceding vehicle is selected as the following target by the driver using the group of switches from the preceding vehicle information displayed in the displaying section (taught as a display device program where the rider selects an object for locking, paragraph 0030).
While ‘where a position of individual ones of the display frames in the vehicle width direction correlates with a corresponding one of the plurality of sections of the angle, and preceding vehicle information for individual ones of the preceding vehicles, is displayed in corresponding ones of the display frames’ is not explicitly taught, the arrangement of frames on a screen merely amounts to a design choice. Since Knitt teaches the elements of displaying objects/vehicles in a relative spatial manner (see Figs 8a or 13-15), where a continuous screen is used rather than a plurality of discrete frames (which in turn is merely making the presentation separate), and defining frames and positioning them does not modify the operation of the system, one of ordinary skill in the art would find it obvious to adjust the presented images in ‘frames’ on the screen. For example, a car with blind side detection has separate ‘frames’ to indicate objects by having an indicator on each mirror.
However, Knitt does not explicitly teach; a displaying section provided on a meter panel, and  using a group of switches for instructing the straddle type vehicle.
Tetsuka teaches; a displaying section provided on a meter panel (taught as a meter panel, element 6, column 5 lines 60-64) a group of switches for instructing the saddle type vehicle (taught as switches arranged on the handlebars, column 5 lines 58-64, which interact with functionality, column 6 lines 9-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the meter panel and switches as taught by Tetsuka in the system taught by Knitt in order to control the motorcycle. Knitt already teaches a basic display device (element 230) and methods of input for the display to control the device (such as joysticks or buttons, paragraph 0030), and modifying the inputs taught by Tetsuka, which conforms to structures in motorcycles to control various functions. Tetsuka additionally teaches that such a layout allows one to readily operate switches while the handlebar is grasped (column 6 lines 45-47).

Regarding claim 2, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; wherein: 
information regarding types [interpreted to mean distinguishing between number or wheels, size of the vehicle, based on paragraph 0032 of the specification] of the preceding vehicles is obtained, and 
wherein an appearance of the displayed preceding vehicle information is changed on the basis of information obtained (taught in Figs 11-15, showing motorcycles vs cars in the display, using a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025).  

Regarding claim 3, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; wherein the displaying section is further capable of displaying the preceding vehicle information at a plurality of display positions aligned in a vehicle front-back direction [interpreted to be the traveling direction based on paragraph 0015 of the specification] of the straddle type vehicle (shown in displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning, such as shifting the icon left/right).  

Regarding claim 4, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; further comprising a sensor that senses (taught as a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025) at least one of the preceding vehicles and providing information of the at least one of the preceding vehicles (taught as receiving signals indicative of distance and relative position to the host, paragraph 0025).  

Response to Arguments
	Applicant argues that the amended material overcomes the rejection over Knitt as modified by Tetsuka. The examiner respectfully disagrees. As argued above, the primary difference in Knitt as compared to the application claim language merely involves the arrangement of elements in a display, which is a matter of simple design choice that one of ordinary skill in the art would consider obvious; it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the use of a plurality of discrete frames as opposed to a continuous screen is equivalent to making duplicate, separate screens, which is also considered obvious; it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160090037A1 and US20170192433A1 for motorcycle proximity displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662